DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on June 25, 2021.  These drawings are acceptable.
Response to Arguments
Applicant’s amendments and arguments, see remarks page 12, filed June 25, 2021, with respect to the rejection 1-5, 9-12, 14-18 and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  The claims have been amended to incorporate subject matter indicated as allowable. The rejection of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-5, 7-18 and 20-24 are allowed (renumbered 1-21, respectively).
The following is an examiner’s statement of reasons for allowance:
	The prior art to Nassar et al. and Brown et al. teaches a data acquisition circuit, a data processing circuit and a response circuit combined to perform at least one response in response to a conveyor performance parameter, however, the prior fails to anticipate or render obvious:
	Regarding claim 1, a data marketplace circuit structured to store at least a portion of a characteristic vibration fingerprint of the component of the conveyor on a data marketplace, wherein the data marketplace circuit is self-organized and automated, in combination with all other limitations as claimed by Applicant.
	Regarding claim 15, transforming a first portion of the plurality of detection values corresponding to a first part of the conveyor into the frequency domain comprising a first phase value; transforming a second portion of the plurality of detection values corresponding to a second part of the conveyor into the frequency domain comprising a second phase value; determining a relative phase difference between the first phase value and the second phase value; and determining the conveyor performance parameter further in response to the relative phase difference, in combination with all other limitations as claimed by Applicant.
	Regarding claim 22, wherein the signal evaluation circuit comprises a frequency transformation circuit and a phase lock loop circuit structured to align at least one of the plurality of detection values from a first part of the conveyor with at least one of the plurality of detection values from a second part of the conveyor, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Regmi et al. in U.S. Patent Publication 2020/0410590 discloses “A blockchain marketplace or exchange system comprising at least two or more groups of the following: a sponsor or sponsors, an insurer or a syndicate of insurers, an investor or a syndicate of investors, an issuer or issuers, or builder or builders, contractor or contractors, farmers, residents, dischargers, individuals, governmental and non-governmental agencies, businesses, regulators or other third parties other third parties” ([0120]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865